DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7-9, 11, 13-16, 20 of copending Application No. 16321153 or equivalent US10974866. Both application discloses a sandwich structure comprising plate layers and web core and foot and skid connected to a plate layer, wherein the web core comprising web base and at least one tube segment that is mechanical connected to the web base. 
Claims 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 6 of copending Application No. 16480680 or equivalent US Patent 10913571. Both application discloses a sandwich structure comprising plate layers and web core and foot and skid connected to a plate layer, wherein the web core comprising web base and at least one tube segment that is 
Claim 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1- 2, 6-13 of copending Application No. 16300592. Both application discloses a sandwich structure comprising plate layers and web core, wherein the web core comprising web base and at least one tube segment that is mechanical connected to the web base.
This is a provisional nonstatutory double patenting rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Piringer et al. (US4647063), and further in view of Kohn et al. (US4428993) and Patel et al. (US5879446)
As to claim 39. Piringer et al. discloses a sandwich plate (2) (see e.g. construction core having a cellular structure, whereby the cells are enclosed by walls in abstract. Thus the construction core plus walls on the top and bottom of the construction core corresponds to the claimed sandwich plate), for shell construction or interior construction (see e.g. for walls or for facade element of building in line 10-20 in column6), wherein the sandwich plate (2) comprises at least one plate layer (11)(see e.g. walls in abstract that enclose the core), and at least one core layer (13)(see e.g. construction core in abstract, Fig 1), wherein the at least one plate layer (11) is each formed from a plate which comprises a connecting face (14) (see e.g. walls in abstract that enclose the core),
characterized in that
the at least one core layer (13) is each formed from at least one web (1)(see e.g. support layer 2 & strip 1 in Fig 2-3), comprising at least the following components:
(i) a web base (3) (see e.g. support layer 2 in Fig 2-3)
(ii) at least one tube segment (4) (see e.g. strip 1 in Fig 2, wherein the corrugations or waves of the strip can comprised of flat surfaces or maybe composed of segments of any desirable form in line 67-68 in column 4, line 1-5 in column 5. The segmented corrugations corresponds to the tub segment because the core has height in order to be made to construction wall structure) comprising a wood-based material (see e.g. wood in line 10-15 in column 1), and comprising a wall (5) which is delimited in the circumferential direction of the respective tube segment (4) by at least two cut ends (8, 9) (see e g. segmented corrugation that can comprised of flat surface. It would have been obvious for the surface area wherein corrugation adhered at the troughs to the support layer 2 to be flat cut surface when the corrugation is segmented in order to smoothly connected to the touch layer 2 in line 25-30 in column 2), wherein the wall (5) is delimited in the longitudinal extension direction of the tube segment (4) by two cut faces (6, 7)(see e.g. top surface of the core that is in touch of walls that enclose the core structure in abstract), and wherein the at least one tube segment (4) each has a segment height (h) which represents the maximum extension of the respective tube segment (4) perpendicular to the web base (3), and wherein the at least one tube segment (4) has a segment depth (d) extending in the longitudinal extension direction(see e.g. Fig 1-3, plurality of segment height can corresponds to b shown in Fig 1-3, the height of the plate, or in this case the thickness of the ski, can corresponds to the segment depth wherein the height of the plate can be selected as desired and cut to the desired height in line 40-65 in column 4. The shape of the corrugation can be varied in line 67-68 in column4 and line 1-5 in column 5, , a segmented wavy shape shown in Fig 1-3 meet the claim limitation of wall is delimited in the longitudinal extension shown in Fig 1-4),
wherein the web (1) has a web depth (D) extending in the longitudinal extension direction of the at least one tube segment (4) (see e.g. the height of the plate, or in this case the thickness of the ski, can corresponds to the segment depth wherein the height of the plate can be selected as desired and cut to the desired height in line 40-65 in column 4), characterized in that the at least one tube segment (4) is each mechanically connected to the web base (3) by means of the at least two cut ends (8, 9), wherein the web depth (D) is equal to the segment depth (d) of the at least one tube segment (4) (see e.g. segmented strip 1 in Fig 2 corresponds to the tube segment. adhesive forms strong connection or bond between the strip and the supporting layer in line 60-68 in column3, line 1-5 in column 4. Thus the web depth (D) is equal to the segment depth),
wherein the at least one web (1) is each mechanically connected (see e.g. adhesive forms strong connection or bond between the strip and the supporting layer in line 60-68 in column3, line 1-5 in column 4)to the connecting face (14) (see e.g. top surface of the core that is in touch of walls that enclose the core structure in abstract) of the at least one plate layer (11) (see e.g. walls that enclose the core structure in abstract) by means of one of the cut faces (6, 7) of its at least one tube segment (4)(see e.g. top surface of the core that is in touch of walls that enclose the core structure in abstract need to be cut in order to have a definite depth or thickness. by using adhesive resin and thereby combined to form a laminate core as shown in Fig 1, line 60-65 in column 3),
wherein the web comprises a plurality of tube segments, wherein the tube segments are arranged in parallel relative to their longitudinal extension direction (see e.g. see e.g. strip 1 in Fig 2, wherein the corrugations or waves of the strip can comprised of flat surfaces or maybe composed of segments of any desirable form in line 67-68 in column 4, line 1-5 in column 5. Parallel strip 1 in Fig 1-3),
wherein the web (1) comprises at least two tube segments (4) (see e.g. see e.g. strip 1 in Fig 2, wherein the corrugations or waves of the strip can comprised of flat surfaces or maybe composed of segments of any desirable form in line 67-68 in column 4, line 1-5 in column 5. Parallel strip 1 in Fig 1-3), wherein the at least two cut ends (8, 9) of the at least two tube segments (4) are mechanically connected to a first face (31) of the web base (3) (see e.g. segmented strip can have a segmented width, wherein the each width will need to be cut in order to be adhesive attached to the support layer 2 in Fig 1-3, line 50-60 in column 3); or 
As discussed above, Piringer et al. discloses the web (1) comprises at least one first tube segment (41) and at least one second tube segment (42), wherein the at least two cut ends (8, 9) of the at least one first tube segment (41) are connected to a first face (31) of the web base (3), and wherein the at least two cut ends (8, 9) of the at least one second tube segment (42) are connected to a second face (32) of the web base (3) same side as the first face (31), wherein in particular along a web width (W) the first tube segments (41) and the second tube segments (42) are arranged alternately along the web base (3). 
Piringer et al. does not discloses the special relationship are opposite between first cut ends and second cut ends. in more detains: wherein the at least two cut ends (8, 9) of the at least one first tube segment (41) and at least two cut ends (8, 9) of the at least one second tube segment (42) are connected to a second face (32) of the web base (3) opposite the first face (31), wherein in particular along a web width (W) the first tube segments (41) and the second tube segments (42) are arranged alternately along the web base (3). 
Piringer et al. does not discloses wherein the wood-based material comprises a lignin content of >5%, by weight,
Kohn et al. (US4428993) discloses special relationship are opposite between first cut ends and second cut ends (see e.g. core can be made of array of wood strips each having a periodic wave formation which in the example illustrated is sinusoidal. Each wavy strip is composed of alternate peaks P and troughs T. The wavy strips are arranged so that they are out of phase with each other, as a result of which the troughs T of one strip are contiguous with the peaks of the adjacent strip and are glued together at these points to create open-ended cells C having an eye-shaped cross section in line 40-55 in column 3).
Both Piringer et al. and Kohn et al. are analogous in the field of wood construction core made of wavy structure, it would have been obvious for a person with ordinary skills in the art to modify the first two cut end and the second two cut ends of Piringer et al. such that first two ends and second cut ends are out of phase with each other around the support layer 2 and form segments that are sinusoidal and form alternate peaks and troughs as taught by Kohn et al. such that the alternative core materials can a reduced weight and high structural strength related (see e.g. line 30-40 in column 2)
Piringer et al. in view of Kohn et al. does not discloses wherein the wood-based material comprises a lignin content of >5%, by weight,
Patel et al. (US5879446) discloses wherein the wood-based material comprises a lignin content of >5%, by weight(see e.g. Lignin is a polymer naturally making up about 17 to about 30 weight percent of wood, and can also can generally recovered from wood-processing waste(see e.g. line 25-35 in column 8. about 17 to about 30 weight percent overlaps with >5%)
Both Piringer et al. in view of Kohn et al., and Patel et al. are analogous in the field of wood based construction board, it would have been obvious for a person with ordinary skills in the art to modify the wood based board in Piringer et al. in view of Kohn et al. with the wood comprising 17 to about 30 weight percent of lignin et al. as taught by Patel as Patel discloses wood with 17 to about 30 weight percent of lignin are most naturally available and easily and widely available wood raw materials for construction. 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Piringer et al. (US4647063), Kohn et al. (US4428993) and Patel et al. (US5879446), and further in view of Hollander et al.(US20050229819)
As to claim 40. Piringer et al. in view of Kohn and Patel does not discloses the sandwich plate (2) according to claim 39, characterized in that the sandwich plate (2) further comprises at least one foot or at least one skid, wherein the at least one foot or at least one skid is mechanically connected to the sandwich plate (2).
Hollander et al. disclose the sandwich plate (2) according to claim 39, characterized in that the sandwich plate (2) further comprises at least one foot or at least one skid, wherein the at least one foot or at least one skid is mechanically connected to the sandwich plate (2)(see e.g. Hollander et al. disclose a pallet system comprising sandwich flat deck 14 comprising corrugated core 26 in Par. 47, Fig 1-2, that is supported by pallet feet 16 combined with skid 18 (see e.g. Par. 43). Hollander et al. discloses the three support structures 12 are designed and configured with openings 22 between post sections or pallet feet 16 to facilitate four-way entry (either by forklift or pallet jack), and enable the pallet 10 to be used on conveyers or roller-systems for maximum versatility (see e.g. Par. 43). Hollander et al. discloses each of the supporting structure of the feet and skid is provided with a plurality of mechanical prone to adapt to puncture the lower surface of the top deck to provide enhanced connection in between in Par. 54). 
Both Piringer et al. in view of Kohn and Patel and Hollander et al. are analogous in the field of sandwiched laminated multilayer structure comprising core structure that can be used in construction or transportation related industrial application, it would have been obvious for a person with ordinary skills in the art to modify the sandwich plate structure of Piringer et al. in view of Kohn and Patel by adding feet and skids as taught by Hollander et al. in order to facilitate four-way entry (either by forklift or pallet jack), and enable the pallet to be used on conveyers or roller-systems for maximum versatility when the sandwiched laminated multilayer structure is used in other industrial application such as pallet as taught by Hollander. It would also have been obvious for a person with ordinary skills in the art to modify the skid/feet of Piringer et al. in view of Kohn and Patel and Hollander et al. such that the connecting interface between the skid/feet and cover plates to have a plurality of mechanical prone as taught by Hollander in order to adapt to puncture the lower surface of the top deck to provide enhanced connection in between as suggested by Hollander et al. (see e.g. in Par. 54).

Response to Arguments
Applicant's arguments filed 9/16/2021 have been fully considered but they are not persuasive.

Double Patenting Rejections
Applicant argues the present application describes a panel with a honeycomb core and closed top layer, with a block that is an intermediate product and has a homogeneous structure without specific gaps.
US Patent Application 16/321,153 and US Patent Application 16/480,680 describe pallets with a honeycomb core cut from a block, but the top layers have openings to accommodate other components. The honeycomb cores described therein do not have a homogeneous structure but must have said gaps to incorporate the other components, hence, the deck is only a component, and the pallets have feet/skids.
US Patent Application 16/300,592 describes a block that serves as a product itself and is not split and/or further processed.
Examiner respectfully disagrees:
Application No. 16321153 or equivalent US10974866, and Application No. 16480680 or equivalent US Patent 10913571, both discloses board that can have enclosed top. Furthermore, even the claims has gaps in 10913571 are not rejected in the double patenting. Fig 2 shows construction element 10 is also a core struction in 16300592. 
For the above reason, applicant’s argument is not persuasive. 

Claim Rejection under 35 USC § 102(a}(1)
Claim 39 recites that the wood-based material comprises a lignin content of >5%, by weight, which is explained in the specification (page 6, lines 12-15) to mean “...in particular paper and cardboard do not represent wood-based materials in the sense of this invention, as the lignin of the wood-based raw materials used is largely removed during paper production, e. g. by chemical bleaching agents.”
In contrast, Piringer describes the use of paper (col. 3, lines 41-43), “Paper has proved to be particularly suitable, and any desirable paper may be used which, if need be, is impregnated”. Other materials are also mentioned, such as plastics and metal (col. 3, lines 39-41), “Any desirable material, for example paper, plastics material or metal, may be used for the corrugated strip 1 and the support layer 2”.
Accordingly, Applicant submits that Piringer does not disclose each and every limitation of the claimed sandwich plate which contains a corrugated strip made of wood- based material having a lignin content of >5%, by weight, and therefore does not anticipate the subject claims. 
Examiner respectfully disagrees:
Piringer et al. discloses wood-based material (see e.g. wood in line 10-15 in column 1)
Patel et al. (US5879446) discloses Lignin is a polymer naturally making up about 17 to about 30 weight percent of wood, and can also can generally recovered from wood-processing waste(see e.g. line 25-35 in column 8)
Thus Piringer et al. in view of Kohn and Patel discloses the claim limitation wherein lignin content of >5%, by weight.
For the above reason, applicant’s argument is not persuasive. 


Claim Rejections under 35 USC § 103
Piringer describes a “central layer” formed by a corrugated strip (1). Which in actuality is a continuous strip with a plurality of “waves”. The shape of the waves is not restricted to a particular shape (see col. 4, 1. 62 — col. 5, 1.5), however it is still a continuous strip with a plurality of “waves” (e.g. indicated by the term “successive triangles”, col. 5, 1. 4). This is contrary to the claimed sandwich plate, in which the “central layer” is formed by a plurality of individual tube segments, wherein the tube
segments are arranged in parallel relative to their longitudinal extension direction see (page 5, lines 1-3 of the present specification). In the claimed plate there is no continuous strip forming waves but rather each “peak of a wave” is related to an individual tube segment. Hollander does not compensate for the deficiencies of Piringer, and does not teach or suggest a sandwich plate characterized in that the central layer is formed by a plurality of individual tube segments, wherein the tube segments are arranged in parallel relative to their longitudinal extension direction.
Examiner respectfully disagrees:
Piringer discloses wherein the corrugations or waves of the strip can comprised of flat surfaces or maybe composed of segments of any desirable form in line 67-68 in column 4, line 1-5 in column 5. Fi 1-3 shows parallel strip 1.  
Thus applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Snel et al. (US20090022959)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/           Examiner, Art Unit 1783